372 Pa. 327 (1953)
Alker, Appellant,
v.
The Philadelphia National Bank.
Supreme Court of Pennsylvania.
Argued November 24, 1952.
January 12, 1953.
Before STERN, C.J., JONES, BELL, CHIDSEY and MUSMANNO, JJ.
*338 Lemuel B. Schofield, with him Edwin Hall, 2nd, and Harry J. Alker, Jr., for appellant.
Arthur Littleton, with him John R. McConnell and Morgan, Lewis & Bockius, for appellee.
OPINION PER CURIAM, January 12, 1953:
The Judgment of Non Pros is affirmed on the Opinion of President Judge FRANK SMITH.